--------------------------------------------------------------------------------

Exhibit 10.73


 
FAR EAST ENERGY CORPORATION
 
FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT




FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Far East Energy Corporation (the "Company"), a Nevada corporation, hereby grants
to ______________ (the "Option Holder"), the option to purchase shares of the
common stock, $0.001 par value per share, of the Company ("Shares"), upon the
terms set forth in this stock option agreement (this "Agreement"):
 
WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention to provide services to the Company, and the following
terms reflect the Company's 2005 Stock Incentive Plan (the "Plan");
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.
 
 
1.      Defined Terms; Plan.  Terms used but not defined herein shall have the
same meaning ascribed to such terms in the Plan.  This Agreement and the grant
herein is subject to the terms and conditions herein and the terms and
conditions of the applicable provisions of the Plan, the terms of which are
incorporated herein by reference.
 
2.      Grant.  The Option Holder is hereby granted an option (the "Option") to
purchase ___________ Shares (the "Option Shares") pursuant to the Plan.  The
Option is granted as of ____________ (the "Date of Grant").  This Option shall
not be treated as an "incentive stock option" as defined in Section 422 of the
Code.
 
3.      Status of Option Shares.  The Option Shares shall upon issue rank
equally in all respects with the other Shares.
 
4.      Option Price.  The purchase price for the Option Shares shall be, except
as herein provided, $_____ per Option Share, hereinafter sometimes referred to
as the "Option Price," payable immediately in full upon the exercise of the
Option.
 
5.      Term of Option.  The Option may be exercised only during the period (the
"Option Period") set forth in Section 7 below and shall remain exercisable until
the tenth anniversary of the Date of Grant.  Thereafter, the Option Holder shall
cease to have any rights in respect thereof.
 
6.      Exercisability.  Subject to the Option Holder's continued service with
the Company and the terms and conditions of this Agreement and the Plan, the
Option will vest and become exercisable with respect to ____% of the Option
Shares on each of the ________, ________, ________, ________ and ________
anniversaries of the Date of Grant, so that the Option will be 100% vested and
exercisable after the ________ anniversary of the Date of Grant, as set forth in
the following schedule:

 
 

--------------------------------------------------------------------------------

 
 
Timeframe from Date of Grant
(Vesting Date)
 
 
Vesting
 
 
Cumulative Vesting
__________, 20__ (1 year)
 
%
 
%
__________, 20__ (2 years)
 
%
 
%
__________, 20__ (3 years)
 
%
 
%
__________, 20__ (4 years)
 
%
 
%
__________, 20__ (5 years)
 
%
 
%

______________________________________________________________________________


 
7.      Exercise of Option.  The Option may be exercised for all, or from time
to time any part, of the Option Shares for which it is then exercisable.  The
exercise date shall be the date the Company receives a written notice of
exercise signed by the Option Holder, specifying the whole number of Option
Shares in respect of which the Option is being exercised, accompanied by (a)
full payment for the Option Shares with respect to which the Option is
exercised, in a manner acceptable to the Company (which, at the discretion of
the Company, shall include a broker assisted exercise arrangement), of the
Option Price for the Option Shares for which the Option is being exercised and
(b) payment by the Option Holder of all payroll, withholding or income taxes
incurred in connection with the Option exercise (or arrangements for the
collection or payment of such tax satisfactory to the Committee are made).  The
purchase price for the Shares as to which the Option is exercised shall be paid
to the Company in full at the time of exercise at the election of the Option
Holder (i) in cash, (ii) in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided, that, such Shares
have been held by the Option Holder for no less than six months, (iii) partly in
cash and partly in such Shares, or (iv) through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the aggregate Option Price for the Shares being purchased.  Anything to the
contrary herein notwithstanding, the Company shall not be obligated to issue any
Option Shares hereunder if the issuance of the Option Shares would violate the
provision of any applicable law, in which event the Company shall, as soon as
practicable, take whatever action it reasonably can so that the Option Shares
may be issued without resulting in such violations of law.
 
8.      Exercisability Upon Termination of Service by Death or Disability.  Upon
a Termination of Service by reason of death or Disability, the Option may be
exercised within 180 days following the date of death or Termination of Service
due to Disability (subject to any earlier termination of the Option as provided
herein), by the Option Holder in the case of Disability, or in the case of
death, by the Option Holder's estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but in any case only to the
extent the Option Holder was entitled to exercise the Option on the date of his
or her Termination of Service by death or Disability.  To the extent that the
Option Holder was not entitled to exercise the Option at the date of his or her
Termination of Service by death or Disability, or if he or she does not exercise
the Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate.  Notwithstanding anything to the contrary
herein, the Committee may at any time and from time to time prior to the
termination of the Option, with the consent of the Option Holder, extend the
period of time during which the Option Holder may exercise his or her Option
following the date of Termination of Service due to death or Disability;
provided, however, that the maximum period of time during which the Option shall
be exercisable following the date of Termination of Service due to death or
Disability shall not exceed the original term of the Option and that
notwithstanding any extension of time during which the Option may be exercised,
the Option, unless otherwise amended by the Committee, shall only be exercisable
to the extent the Option Holder was entitled to exercise the Option on the date
of Termination of Service due to death or Disability.  Any such extension shall
be designed to conform to the requirements of Section 409A of the Code so as to
avoid the imposition of the additional income tax.

 
2

--------------------------------------------------------------------------------

 
 
9.      Effect of Other Termination of Service.  Upon a Termination of Service
for any reason (other than death or Disability), the unexercised Option may
thereafter be exercised during the period ending 90 days after the date of such
Termination of Service (subject to any earlier termination of the Option as
provided herein), but only to the extent to which the Option was vested and
exercisable at the time of such Termination of Service.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, either by prior written
agreement with the Option Holder or upon the occurrence of a Termination of
Service, accelerate the vesting of unvested Options held by the Option Holder if
the Option Holder's Termination of Service is without "cause" (as such term is
defined by the Committee in its sole discretion) by the Company.


10.    Effect of Change of Control.  Subject to the terms of this Section 10 and
the other terms of this Agreement, if, upon or within 24 months following the
occurrence of a Change of Control, [a Termination of Service of the Holder in
his capacity as a director of the Company occurs][the Holder's employment with
the Company and its subsidiaries is terminated without Cause], then the unvested
Option Shares subject to the Option shall become immediately vested in full on
the date of such Termination of Service.  [For purposes of this Section 10,
"Cause" shall mean (i) your gross and willful misappropriation or theft of the
Company's or any of its subsidiary's funds or property; (ii) your conviction of,
or plea of guilty or nolo contendere to, any felony or crime involving
dishonesty or moral turpitude; or (iii) your complete and total abandonment of
employment duties at the Company for a period of thirty consecutive days (other
than for reason of Disability).]


11.    Liquidation.  In the event of the dissolution or liquidation of the
Company, other than pursuant to Section 12 in connection with a Reorganization,
the Option shall terminate as of a date to be fixed by the Committee, provided
that not less than 30 days written notice of the date so fixed shall be given to
the Option Holder and the Option Holder shall have the right during such period
to exercise the Option as to all or any part of the Option Shares covered hereby
as to which the Option would then be exercisable.
 
12.    Reorganization.  In the event of a Reorganization in which the Company is
not the surviving or acquiring company, or in which the Company is or becomes a
wholly-owned subsidiary of another company or entity after the effective date of
the Reorganization, then (i) if there is no plan or agreement respecting the
Reorganization ("Reorganization Agreement") or if the Reorganization Agreement
does not specifically provide for the change, conversion or exchange of the
Option Shares under outstanding unexercised Options for securities of another
corporation, then the Option shall terminate as of a date to be fixed by the
Committee, provided that not less than 30 days written notice of the date so
fixed shall be given to the Option Holder and the Option Holder shall have the
right during such period to exercise the Option as to all or any part of the
Option Shares covered hereby; or (ii) if there is a Reorganization Agreement and
if the Reorganization Agreement specifically provides for the change, conversion
or exchange of the Option Shares under outstanding or unexercised options for
securities, cash or property of another corporation or entity, then the
Committee shall adjust the Option Shares under such outstanding unexercised
Options (and shall adjust the Option Shares which are then available to be
optioned, if the Reorganization Agreement makes specific provisions therefor) in
a manner not inconsistent with the provisions of the Reorganization Agreement
for the adjustment, change, conversion or exchange of such stock and such
options. The term "Reorganization" as used in this Section 12 shall mean any
merger, consolidation, sale of all or substantially all of the assets of the
Company, or sale, pursuant to an agreement with the Company, of securities of
the Company pursuant to which the Company is or becomes a wholly-owned
subsidiary of another company or entity after the effective date of the
Reorganization.

 
3

--------------------------------------------------------------------------------

 
 
13.    Lock Up Agreement.  The Option Holder agrees that upon request of the
Company or the underwriters managing any underwritten offering of the Company's
securities, the Option Holder shall agree in writing that for a period of time
(not to exceed 180 days) from the effective date of any registration of
securities of the Company, the Option Holder will not sell, make any short sale
of, loan, grant any option for the purchase of, or otherwise dispose of any
Option Shares issued pursuant to the exercise of the Option, without the prior
written consent of the Company or such underwriters, as the case may be.
 
14.    Transfer of Shares.  The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions this Agreement and the Plan.
 
15.    Expenses of Issuance of Option Shares.  The issuance of stock
certificates upon the exercise of the Option in whole or in part, shall be
without charge to the Option Holder.  The Company shall pay, and indemnify the
Option Holder from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the exercise of the Option in
whole or in part or the resulting issuance of the Option Shares.
 
16.    Withholding.  No later than the date of transfer of the Shares pursuant
to the exercise of the Option granted hereunder (and in any event no later than
three days after Option exercise), the Option Holder shall pay to the Company or
make arrangements satisfactory to the Committee in any manner permitted by the
terms of the Plan regarding payment of any federal, state or local taxes of any
kind required by law to be withheld upon the exercise of the Option and the
Company shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Option Holder, federal,
state and local taxes of any kind required by law to be withheld upon the
exercise of the Option.
 
17.    References.  References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder's legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.
 
18.    Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:



 
If to the Company:
     
Far East Energy Corporation
   
 
     
 
     
Attn.: Secretary
           
If to the Option Holder:
           
 
     
 
     
 
 


 
4

--------------------------------------------------------------------------------

 
 
19.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed in the State of Texas without regard to conflict of laws
principles.
 
20.    Entire Agreement.  This Agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this Agreement and the Plan.
 
21.    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.


22.    Conflict.  To the extent the provisions of this Agreement conflicts with
the terms and conditions of any written agreement between the Company and the
Option Holder, the terms and conditions of such agreement shall control.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.



 
FAR EAST ENERGY CORPORATION
                     
By:
       
Name:
       
Title:
                 
[NAME]
                     
[name]
 

 
 
5


--------------------------------------------------------------------------------